The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 12, 2015

                                      No. 04-14-00383-CR

                                          Sean LEBO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 413956
                           Honorable Bill C. White, Judge Presiding

                                         ORDER
        At the request of defendant’s appointed appellate attorney, Pat Montgomery, we abated
this appeal and remanded the case for the trial court to determine whether there is a conflict of
interest that precludes counsel from continuing to represent appellant in this matter. The trial
court held a hearing at which defendant, his appellate attorney, and the State’s attorney appeared.
The trial court concluded that there is not presently a conflict of interest requiring Mr.
Montgomery to withdraw. A reporter’s record of the hearing and a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law have been filed.

      We reinstate the appeal on the docket of this court. We order appellant’s brief due
February 11, 2015.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court